

114 S242 ES: Wounded Warriors Federal Leave Act of 2015 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS1st SessionS. 242IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 5, United States Code, to provide leave to any new Federal employee who is a veteran
			 with a service-connected disability rated at 30 percent or more for
			 purposes of undergoing medical treatment for such disability, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Wounded Warriors Federal Leave Act of 2015 . 2.Additional leave for Federal employees who are disabled veterans (a)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by adding at the end the following:
				
					6329.Disabled veteran leave
 (a)DefinitionsIn this section— (1)notwithstanding section 6301, the term employee—
 (A)has the meaning given such term in section 2105; and (B)includes an officer or employee of the United States Postal Service or of the Postal Regulatory Commission;
 (2)the term service-connected has the meaning given such term in section 101(16) of title 38; and (3)the term veteran has the meaning given such term in section 101(2) of title 38.
 (b)Leave creditedDuring the 12-month period beginning on the first day of the employment of an employee who is a veteran with a service-connected disability rated as 30 percent or more disabling, the employee is entitled to leave, without loss or reduction in pay, for purposes of undergoing medical treatment for such disability for which sick leave could regularly be used.
						(c)Limitations
 (1)Amount of leaveThe leave credited to an employee under subsection (b) may not exceed 104 hours. (2)No carry overAny leave credited to an employee under subsection (b) that is not used during the 12-month period described in such subsection may not be carried over and shall be forfeited.
 (d)CertificationIn order to verify that leave credited to an employee under subsection (b) is used for treating a service-connected disability, the employee shall submit to the head of the employing agency a certification, in such form and manner as the Director of the Office of Personnel Management may prescribe, that the employee used the leave for purposes of being furnished treatment for the disability by a health care provider..
 (b)Technical and conforming amendmentThe table of sections for chapter 63 of title 5, United States Code, is amended by adding after the item relating to section 6328 the following:
				6329. Disabled veteran leave..
 (c)ApplicationThe amendment made by subsection (a) shall apply with respect to an employee (as that term is defined in section 6329(a)(1) of title 5, United States Code, as added by subsection (a)) hired on or after the date that is 1 year after the date of enactment of this Act.
			(d)Regulations
 (1)In generalNot later than 1 year after the date of enactment of this Act— (A)the Postmaster General shall prescribe regulations with respect to the leave provided under the amendment made by subsection (a) for employees of the United States Postal Service and the Postal Regulatory Commission; and
 (B)the Director of the Office of Personnel Management shall prescribe regulations with respect to the leave provided under the amendment made by subsection (a) for all other employees.
 (2)Briefing requirementNot later than 3 months after the date of enactment of this Act, and every 3 months thereafter until the date on which the Director of the Office of Personnel Management prescribes final regulations under paragraph (1)(B), the Director shall brief the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives regarding the development of such regulations.Passed the Senate July 28, 2015.Secretary